Melvin Mayfield, Judge, concurring. For reasons thought to be good and sufficient, this state has long required corroboration of the grounds for divorce. In recent years, the Arkansas legislature has modified that requirement. Ark. Stat. Ann. § 34-1207.1 (Supp. 1985) provides that corroboration may now be waived in writing in contested cases. It is unfortunate that the instant case proceeded to final decree without complying with the statute. However, the statute is easy to understand and easy to comply with. Given the history of the requirement for corroboration in Arkansas, I believe the courts should enforce the statute as enacted by the legislature. I concur in the supplemental opinion denying rehearing in this case.